Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Expedite 5, Inc., Inc.(the "Company") on Form 10-K for theyear ended December 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Rob Gorle, Chief Financial Officer, Principal Accounting Officer and of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K for theyear endingDecember 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K for theyear endingDecember 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of Expedite 5, Inc. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Date: April 14, 2011 /s/ Rob Gorle Rob Gorle Chief Financial Officer, Principal Accounting Officer
